Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20, is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35, of U.S. Patent No. 10,494,175. Although the claims at issue are not identical, they are not patentably distinct from each other because it appears that the parent patent discloses all of the claimed structure of the current application.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10-16,18-20, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang (US Pub No 2005/0103788).

With respect to claim 10, Yang shows a trash can (title of Yang) comprising: a front wall comprising an opening (see fig. 7a opening at foot pedal); a rear wall opposite the front wall; a chamber (inside the trash can); a peripheral lip (30), the peripheral lip (30) configured to mate with a trash bag such that the trash bag is received in the chamber (inside the trash can); a lid (26) unit coupled to the rear wall, the lid unit comprising: a lid (26) configured to pivot between a closed position (shown in figs) and an open position (tilted up at rear pivot point); and a trim ring (32) configured to pivot between a lower position (shown in figs) and an upper position (raised up or pivoted at rear pivot point), the trim ring being engaged around a portion of the peripheral lip (upper lip of 32) in the lower position, a front of the trim ring (32) being pivoted upward from the peripheral lip in the upper position (tilt of pivot 32 up); a foot pedal (34) configured to move between a resting position and an actuated position, the foot pedal (32) operably connected with the lid such that movement of the foot pedal from the resting position to the actuated position moves the lid from the closed position to the open position, a portion of the foot pedal received in the opening in the front wall of the body; and a motion damper (50) positioned near the front wall, the motion damper (50) configured to dampen movement of the foot pedal from the actuated position to the resting position.
With respect to claim 11, Yang shows wherein the trash can further comprises a bottom wall (42) under the chamber, the trash can configured such that, when the foot pedal is in a resting state, the motion damper (50) is encapsulated by the foot pedal (34) and the bottom wall (42).

With respect to claim 13, Yang shows the distance between the motion damper (50) and the front wall is less than or equal to the amount of vertical travel of the front of the foot pedal between the resting and actuated positions. (from viewing fig. 4 to side the distance of front wall and 50, compared to fig. 7a showing the stroke of the foot pedal it appears to meet this limitation)
With respect to claim 14, Yang shows wherein the motion damper (50) is positioned adjacent the front wall (see fig. 4).
With respect to claim 15, Yang shows wherein the lid (26) is configured to rotate about a pivot axis that is generally parallel to the rear wall (see fig. 1).
With respect to claim 16, Yang shows a front wall; a rear wall opposite the front wall; a bottom wall (42); a chamber bounded at least partly by the front wall, rear wall, and bottom wall; a lid unit comprising a lid (26) configured to pivot between a closed position and an open position; a foot pedal (34) configured to move between a resting position and an actuated position, the foot pedal operably connected with the lid (26) such that movement of the foot pedal from the resting position to the actuated position moves the lid from the closed position to the open position, the foot pedal comprising a motion damper engaging region (80); and a motion damper (50) configured to dampen movement of the foot pedal and the lid, the motion damper (50) positioned between the foot pedal (34) and the bottom wall (42) and closer to the front wall than the rear wall, 
With respect to claim 18, Yang shows wherein the trash can is configured such that, when the foot pedal is moved from the resting state to the actuated state, a portion of the motion damper (50) slides along the foot pedal (34).
With respect to claim 19, Yang shows wherein the bottom wall (42) comprises a bowl (42 itself meets a bowl, it’s an upside-down bowl).
With respect to claim 20, Yang shows wherein the lid (26) is configured to rotate about a pivot axis that is generally parallel to the rear wall.
Allowable Subject Matter
Claims 2-9, are allowed.
Claim 17, is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN M BRADEN whose telephone number is (571)272-8026.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Picket can be reached on 571 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAWN M BRADEN/Primary Examiner, Art Unit 3736